Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In Claim 1, Line 11 after “thereof;” insert “wherein L1, L2, and L3 are each optionally partially or fully deuterated;”.

In Claim 1, Line 15 after “thereof;” insert “wherein L1, L2, and L3 are each optionally partially or fully deuterated;”.

In Claim 25, Line 1 after “comprising” and before “compound” delete “a” and insert “the”.

Authorization for this examiner’s amendment was given in a telephone interview with Scott Allen on 1/13/2021.






Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Nishizeki et al (JP 2013033915, see English language translation attached to previous Office Action) for the following reasons:

Nishizeki et al discloses compounds such as:

    PNG
    media_image1.png
    492
    671
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    612
    755
    media_image2.png
    Greyscale
,
and

    PNG
    media_image3.png
    684
    770
    media_image3.png
    Greyscale
.
In the compounds of the reference, the organic linkers corresponding to the recited linkers L1, L2, and L3 contain a combination of alkylene and two (2) arylene or heteroarylene groups.  Claims 1 and 19 recite that the organic linkers L1, L2, and L3 each independently comprises zero (0) or one (1) arylene or heteroarylene groups. Given that Nishizeki et al requires two (2) arylene or heteroarylene groups in the disclosed compounds, the reference does not disclose or suggest compounds are recited in claim 1 and 19. 
Furthermore, it is noted that the compounds recited in newly added claim 28 require either alkylene linkers groups or a bonding arrangement not disclose or suggested by Nishizeki et al. Accordingly, the reference does not disclose or suggest the compound recited in claim 28.

In light of the amendments to the claims, the claim objection and 35 U.S.C. 112 (b) rejections as set forth in the previous Office Action are hereby withdrawn. Furthermore, in light of a properly filed terminal disclaimer, filed on 12/22/2021, the double patenting rejections as set forth in the previous Office Action are hereby withdrawn




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.